RETENTION BONUS AGREEMENT

         This Retention Bonus Agreement (the "Agreement") is made by and between
_____________ ("Executive") and Furr's Restaurant Group, Inc., a Delaware
corporation (the "Company") on ____________, 2001.


RECITALS

        The Company desires to maintain the services of Executive and Executive
desires to continue to provide services to the Company.

        The Company and Executive desire this Agreement to insure the
establishment and maintenance of sound and vital management in protecting and
enhancing the best interest of the Company and its shareholders during the time
that the Company is selecting a new Chief Executive Officer.

         Now, therefore, the parties to this Agreement agree as follows.


1.     EMPLOYMENT

        This Agreement is not intended to and does not constitute an employment
agreement between the Company and Executive. The Company and Executive
acknowledge and agree that the employment relationship that exists between the
Company and Executive is “at will.” Nothing contained in this Agreement affects
any right of the Company or Executive to terminate employment at any time, nor
creates any rights to employment on the part of Executive.


2.     COMPENSATION

         In recognition of the increased responsibility of Executive during the
period in which the Company searches for and selects a new Chief Executive
Officer, Executive will be paid a bonus (the "Retention Bonus") equal to twenty
percent (20%) of Executive's monthly base compensation accruing during the
period beginning on June 26, 2001 and ending on the earlier of December 31, 2001
and the date that a successor Chief Executive Officer commences work at the
Company's executive offices (the "New CEO Hire Date"). The Retention Bonus will
be paid on the earlier of (a) One Hundred Twenty (120) days following the New
CEO Hire Date, provided that Executive continues to be employed by the Company
on that date, and (b) upon the termination of Executive's employment by the
Company for a reason other than Cause. The Retention Bonus contemplated by this
Agreement is payable in a lump sum, subject to withholding pursuant to the
Company's normal payroll practices.


3.     SEVERANCE

        In the event that Executive’s employment is terminated by the Company
for a reason other than Cause during the period commencing on the date of this
Agreement and ending six months following the New CEO Hire Date, Executive shall
be entitled to receive (i) Executive’s current base compensation through the
date of termination; (ii) an amount equal to the “2001 Pro Rata Bonus” if the
date of Executive’s termination of employment is on or prior to December 31,
2001, or an amount equal to the “2002 Pro Rata Bonus” if the date of Executive’s
termination of employment is after December 31, 2001; (iii) the amount of the
Retention Bonus accrued to the date of termination; and (iv) an amount equal to
six (6) months base compensation as then in effect (the “Severance Payments”).
Severance Payments, other than the 2001 Pro Rata Bonus, if applicable, required
by this Section 3 are payable in a lump sum, subject to withholding pursuant to
the Company’s normal payroll practices. The 2001 Pro Rata Bonus means a portion
of the bonus that Executive would be entitled to receive pursuant to
participation in the Company’s 2001 cash bonus program for executives had
Executive’s employment continued through the payment date of such bonus (the
“Full 2001 Bonus”), which will be equal to the number of calendar days Executive
was employed during 2001 divided by 365 multiplied by the amount of the Full
2001 Bonus, which will be payable to Executive at the time that bonuses
attributable to the Company’s 2001 cash bonus program for executives are paid
generally. The 2002 Pro Rata Bonus means a portion of the bonus that Executive
would be entitled to receive pursuant to participation in the Company’s 2002
cash bonus program for executives had Executive’s employment continued through
the payment date of such bonus (the “Full 2002 Bonus”), which will be based upon
the performance of the Company in achieving the objectives of the 2002 cash
bonus program through the last day of the month preceding the date of
termination of Executive’s employment (for example, if Executive is to receive a
bonus of 20% of his or her base compensation of $100,000 if the Company’s EBITDA
goal for 2002 is achieved, and Executive’s employment is terminated by the
Company without Cause on April 20, 2002, if the Company’s EBITDA through March
31, 2002 is at budget, Executive will be paid an amount equal to $25,000 (3
months base compensation) multiplied by 20%, or $5,000, which will be payable
upon the date of Executive’s termination of employment, or as promptly
thereafter as it may be determined).


4.     DEFINITIONS

         "Cause" as used in this Agreement means any one or more of the
following events:

        (i)     Executive fails to devote substantially all of Executive’s full
business time, attention, and energies to the business of the Company or to
discharge the duties faithfully, diligently, to the best of Executive’s
abilities, and in a manner consistent with those duties normally associated with
the position of Executive, and such failure continues for a period of ten
business days after Executive receives written notice setting forth with
reasonable specificity the nature of such failure.

        (ii)     Executive fails to follow a directive of the Board of Directors
or the Chief Executive Officer and such failure continues for a period of ten
business days after Executive receives written notice setting forth with
reasonable specificity the nature of such failure.

        (iii)     Executive willfully engages in conduct that is significantly
injurious to the Company, financially or otherwise.

         (iv)    Executive is convicted of a crime involving moral turpitude.


5.     CONFIDENTIALITY AND PROPERTY.

        (a)     Executive represents and agrees that, except as specifically
authorized in writing by the Company or as may be required for Executive to
obtain advice regarding this Agreement from professional advisors who agree to
observe the confidentiality restrictions applicable to Executive hereunder,
Executive will not disclose the existence or terms of this Agreement to any
person or entity.

        (b)     Executive acknowledges that all customer, supplier and
distributor lists, trade secrets, plans, production techniques, sales, marketing
and expansion strategies, and technology and process of the Company and its
Affiliates, as they may exist from time to time, and information concerning the
products, services, production, development, technology and all technical
information, procurement and sales activities and procedures, promotion and
pricing techniques, and credit and financial data concerning customers of the
Company and its Affiliates are valuable, special, and unique assets of the
Company and its Affiliates (collectively, “Confidential Information”). Executive
acknowledges that access to and knowledge of the Confidential Information is
essential to the performance of Executive’s duties under this Agreement.
Executive represents and agrees that, except as specifically authorized in
writing by the Company or in connection with the performance of Executive’s
duties, Executive will not (i) disclose any Confidential Information to any
person or entity or (ii) make use of any Confidential Information for
Executive’s own purposes or for the benefit of any other person or entity, other
than the Company.

        (c)     Executive acknowledges and agrees that all manuals, drawings,
blueprints, letters, notes, notebooks, reports, books, procedures, forms,
documents, records, or paper or copies thereof used in connection with the
operations or business of the Company made or received by Executive or made
known to Executive in any way in connection with Executive’s employment and any
other Confidential Information are and will be the exclusive property of the
Company. Executive agrees not to copy or remove any of the above from the
premises or custody of the Company, or disclose the contents thereof to any
other person or entity, other than as may be required in order for Executive to
perform the duties under this Agreement. Executive acknowledges that all such
papers and records will at all times be subject to the control of the Company,
and Executive agrees to surrender the same upon request of the Company, and will
surrender such no later than any termination of employment with the Company,
whether voluntary or involuntary. The Company may notify anyone employing
Executive at any time of the provision of this Agreement.


6.     RESTRICTIVE COVENANT

        The increased responsibilities of Executive as referred to above in
Section 2 will result in Executive being furnished with certain confidential
information, to which he was not previously entitled. The Company shall provide
such confidential information immediately upon and following the execution of
this Agreement by Executive.

        In addition to any other covenants or agreements to which Executive may
be subject during Executive’s employment by the Company, and in consideration of
the agreements and obligations of the Company set forth in this Agreement,
during the term of Executive’s employment and for a period of six (6) months
from the date of the Executive’s termination of employment for any reason (the
“Noncompete Period”), Executive will not, directly or indirectly, either as an
individual or as an employee, officer, director, shareholder, partner, adviser,
or consultant, or in any capacity whatsoever:

        (a)     conduct or assist others in conducting any business that is in
competition with the Business of the Company (as defined below) or any of its
Affiliates (as defined below) which are engaged in Business substantially
similar to the Business of the Company within twenty-five (25) miles of any
geographic location in the United States and any other nation where the Company
or any of its Affiliates operates its restaurants;

        (b)     recruit, hire, assist others in recruiting or hiring, discuss
employment or refer to others for employment (collectively referred to as
“Recruiting Activity”) any person who is, or within the 12 month period
immediately preceding the date of any such Recruiting Activity was, an employee
of the Company or any of its Affiliates, in each case without the prior consent
of the Company, which may not be unreasonably withheld; or

        (c)     approach or solicit any vendor of the Company for the purpose of
competing with the Company or causing, directly or indirectly, any such person
to cease doing business with the Company.

For the purpose of this Agreement, the “Business of the Company” means the
business of owning, operating, managing, consulting or otherwise advising
restaurants, diners, cafes, cafeterias or other eating establishments offering
buffets or a-la-cartes or “all you can eat” cafeteria style meals, in each case
at a comparable price point to that offered by the Company, that are competitive
with any products served, produced or sold by the Company. The term “Affiliates”
means all subsidiaries of the Company and each person or entity that controls,
is controlled by, or is under common control with the Company. It is understood
and agreed that the scope of each of the covenants contained in this Section 6
is reasonable as to time, area, and persons and is necessary to protect the
legitimate business interest of the Company. It is further agreed that such
covenants will be regarded as divisible and will be operative as to time, area
and persons to the extent that they may be operative. The terms of this Section
6 shall not apply to the ownership by Executive of less than 5% of a class of
equity securities of an entity, which securities are publicly traded on the New
York Stock Exchange, the American Stock Exchange, the National Market System of
the National Association of Securities Dealers Automated Quotation System or
other national market system. The provisions of this Section 6 will survive any
termination or expiration of this Agreement.


7.     INJUNCTIVE RELIEF, ARBITRATION

        (a)     Executive acknowledges that a remedy of law for any breach or
attempted breach of Sections 5 or 6 of this Agreement by Executive will be
inadequate, agrees that the Company will be entitled to specific performance and
injunctive and other equitable relief in case of any breach or attempted breach
of such sections by Executive, and agrees not to use as a defense that the
Company has an adequate remedy at law. Notwithstanding paragraphs (b), (c), and
(d) below, Sections 5 and 6 of this Agreement shall be enforceable in a court of
equity, or other tribunal with jurisdiction, by a decree of specific
performance, and appropriate injunctive relief may be applied for and granted in
connection herewith. Such remedy shall not be exclusive and shall be in addition
to any other remedies now or hereafter existing at law or in equity, by statute
or otherwise, which remedies shall be determined by binding arbitration as
provided below. No delay or omission in exercising any right or remedy set forth
in this Agreement shall operate as a waiver thereof or of any other right or
remedy and no single or partial exercise thereof shall preclude any others or
further exercise thereof or the exercise of any other right or remedy.

        (b)     Executive and the Company acknowledge and agree that any claim
or controversy arising out of or relating to this Agreement or the breach of
this Agreement, or any other dispute arising out of or relating to the
employment of Executive by the Company, other than claims described in paragraph
(a) above, shall be settled by final and binding arbitration in Dallas, Texas in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association in effect on the date of the claim or controversy arises. Executive
and the Company further acknowledge and agree that either party must request
arbitration of any claim or controversy within one year of the date the claim or
controversy accrues or first arises by giving written notice of the party’s
request for arbitration by certified U.S. mail or personal delivery addressed to
the Company’s principal business address or to Executive’s last known address
reflected in the Company’s personnel records. Notice shall be effective upon
delivery or mailing. Failure to give notice of any claim or controversy within
ninety days shall constitute a waiver of the claim or controversy.

        (c)     All claims or controversies subject to arbitration shall be
submitted to arbitration within six months from the date the written notice of a
request for arbitration is effective. All claims or controversies shall be
resolved by a panel of three arbitrators who are licensed to practice law in the
State of Texas and who are experienced in the arbitration of labor and
employment disputes. These arbitrators shall be selected in accordance with the
Commercial Arbitration Rules of the American Arbitration Association in effect
at the time the claim or controversy arises. Either party may request that the
arbitration proceeding be stenographically recorded by a Certified Shorthand
Reporter. The arbitrators shall issue a written decision with respect to all
claims or controversies are submitted to arbitration. The parties shall be
entitled to be represented by legal counsel at any arbitration proceeding. The
parties shall be responsible for paying their own attorneys’ fees, if any.

        (d)     The Company and Executive agree that the arbitration provisions
in the preceding paragraphs may be specifically enforced by either party and by
any court of competent jurisdiction. The Company and Executive further
acknowledge and agree that the decision of the arbitrators may be specifically
enforced by either party in any court of competent jurisdiction.


8.     TERM.

        The term of this Agreement is one year from the date of this Agreement.
Upon any termination of Executive’s employment, the provisions of Sections 3, 5,
6 and 7 of this Agreement will survive and continue in full force and effect.


9.     BINDING NATURE

        The rights and obligations of the Company under this Agreement will
inure to the benefit of and will be binding upon the successors and assigns of
the Company.


10.   SEVERABILITY

        If any provision of this Agreement is declared or found to be illegal,
unenforceable, or void, in whole or in part, then both parties will be relieved
of all obligations arising under such provision, but only to the extent it is
illegal, unenforceable, or void. The intent and agreement of the parties to this
Agreement is that this Agreement will be deemed amended by modifying any such
illegal, unenforceable, or void provision to the extent necessary to make it
legal and enforceable while preserving its intent, or if such is not possible,
by substituting therefore another provision that is legal and enforceable and
achieves the same objectives. Notwithstanding the foregoing, if the remainder of
this Agreement will not be affected by such declaration or finding and is
capable of substantial performance, then each provision not so affected will be
enforced to the extent permitted by law.


11.   GOVERNING LAW

        THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
SUBSTANTIVE LAWS OF THE STATE OF TEXAS WITHOUT GIVING EFFECT TO ANY PRINCIPLE OF
CONFLICT-OF-LAWS THAT WOULD REQUIRE THE APPLICATION OF THE LAW OF ANY OTHER
JURISDICTION.


12.   NOTICES

        All notices which are required or may be given pursuant to this
Agreement will be in writing and mailed or delivered to the addresses set forth
on the signature page of this Agreement or to such other address as either party
will request of the other in writing. All notices will be deemed to be effective
upon delivery to any agent for personal delivery or upon mailing.


13.   ENTIRE AGREEMENT

        This Agreement constitutes the entire agreement between the parties to
this Agreement with respect to the subject matter of this Agreement and there
are no understandings or agreements relative to this Agreement which are not
fully expressed in this Agreement, except for any option agreements by and
between the Company and Executive. All prior agreements with respect to the
subject matter of this Agreement are expressly superseded by this Agreement. No
change, waiver, or discharge of this Agreement will be valid unless in writing
and signed by the party against which such change, waiver, or discharge is to be
enforced.

        IN WITNESS WHEREOF, the parties to this Agreement have executed and
delivered this Agreement on the date first above written.


         THE COMPANY:

         FURR'S RESTAURANT GROUP, INC.


                                                                                
         Phil Ratner
         President and Chief Executive Officer

         Address:                                                     


         EXECUTIVE::


                                                                              
         Print Name:                                                 

         Address:                                                     

                                                                              